Case: 17-20696      Document: 00514791682         Page: 1    Date Filed: 01/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                      No. 17-20696
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 11, 2019
UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
                                                 Plaintiff-Appellee

v.

EUGENIO LOPEZ RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2997
                             USDC No. 4:95-CR-62-1


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Eugenio Lopez Rodriguez (Rodriguez), Texas prisoner # 382692, is
serving a sentence of life imprisonment imposed in 1983 on his Texas murder
conviction. In 1995, he was convicted in the Southern District of Texas on two
counts of mailing threatening letters to federal judges and sentenced to
concurrent 60-month terms of imprisonment, to run consecutively to his
sentence on the murder conviction.              In 2017, Rodriguez filed a motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20696     Document: 00514791682      Page: 2   Date Filed: 01/11/2019


                                  No. 17-20696

requesting relief from a federal detainer that, he alleges, is interfering with his
ability to obtain parole on the murder conviction. The district court concluded
that the detainer has not affected Rodriguez’s parole and denied the motion.
Rodriguez now appeals.
      We agree with Rodriguez that his motion is best construed as a 28 U.S.C.
§ 2241 petition challenging the execution of his federal sentences. See Reyes-
Requena v. United States, 243 F.3d 893, 900-01 (5th Cir. 2001); Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). His motion for a certificate of appealability
(COA) is therefore denied as unnecessary. See Stringer v. Williams, 161 F.3d
259, 262 (5th Cir. 1998); 28 U.S.C. § 2253(c)(1)(A)-(B). Because this appeal
may be resolved on the available record, we dispense with further briefing.
      The district court’s denial of Rodriguez’s § 2241 petition on the pleadings
is reviewed de novo, and we may affirm on any basis supported by the record.
Hunter v. Tamez, 622 F.3d 427, 430 (5th Cir. 2010). Rodriguez has not alleged
that the federal detainer was lodged with Texas authorities in violation of the
Constitution or federal law. See § 2241(c)(3); Fillingham v. United States,
867 F.3d 531, 536 (5th Cir. 2017), cert. denied, 138 S. Ct. 1035 (2018).
Accordingly, we conclude that Rodriguez is unable to demonstrate, in this
proceeding, his entitlement to any of the relief he requests to alleviate the
effect allegedly given to the detainer by state officials. See United States v.
Dovalina, 711 F.2d 737, 739-40 (5th Cir. 1983).
      COA DENIED AS UNNECESSARY; AFFIRMED.




                                        2